Roe, C.J. This Court finds that this claim sounding in contract is for damages caused by delays and change orders caused by the Respondent. The Claimant and Respondent entered into a contract on July 17, 1977, for electrical work to be done in the State Capitol. The work had to be delayed at various times in order to accommodate the meeting and work of the General Assembly. The Claimant and Respondent have filed a joint stipulation in which they agree that this claim should be settled for $50,000.00. Although not obligated to honor this settlement agreement, when such agreement appears to be based on sufficient facts and to be just and reasonable, we may accept it as a basis for an award. It is hereby ordered that the sum of fifty thousand dollars and no cents ($50,000.00) be awarded to Claimant in full satisfaction of any and all claims presented to the State of Illinois under the above captioned cause.